Citation Nr: 1436304	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1983 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied evaluations in excess of 10 percent for the Veteran's right knee and ankle disabilities.  The Veteran timely appealed that decision.

As an additional matter, the Board notes that in its July 31, 2014 informal hearing presentation, the Veteran's representative noted that VACOLS had a pending notice of disagreement with a March 2014 rating decision and asked that the Board remand those issues for issuance of a statement of the case, in accordance with the holding in Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that a July 15, 2014 statement of the case has been issued with regards to that notice of disagreement and the March 2014 rating decision.  The Board will no longer address those issues, as it does not appear that a substantive appeal, VA Form 9, has been received with respect to those two issues at this time.  

The Board does note that the appeal period for submission of a substantive appeal, VA Form 9, in response to that July 2014 statement of the case remains open at this time.  When and if a substantive appeal is received, the Board will proceed with further action as necessary at that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The last supplemental statement of the case was issued in November 2012.  Since that time, it appears that VA treatment records through July 2014 have been associated with the claims file, but have not been reviewed by the AOJ in connection with the claims on appeal.  There is no waiver of original jurisdiction in this case, as the Veteran's representative's informal presentation explicitly asks the Board to remand the case in order to obtain these outstanding VA treatment records.  In light of this request, the Board finds that a waiver of jurisdiction has not been received, and a remand is necessary in order for the AOJ to initially review these treatment records in the first instance.  

Prior to adjudication, the AOJ should obtain any outstanding VA treatment records with respect to the Veteran's right knee and ankle claims, as well as any ongoing private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, on remand, the Board notes that the Veteran's last VA examination of his right knee and ankle disabilities was in September 2012.  Given the remand for records noted above, the Board finds that a VA examination of the Veteran's right knee and ankle disabilities should be obtained in order to ascertain the current severity of those disabilities and to facilitate prompt appellate adjudication of those claims following completion of the ordered development.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Hampton and Norfolk VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since July 2014 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee and ankle disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct bilateral knee range-of-motion testing-particularly as to knee extension, flexion, and any ankylosis, or arthritis thereof-and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  This should be done for each knee's flexion and extension, as necessary based on clinical findings.

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should indicate that.  

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran, to include any locking symptoms.  

The examiner should finally address what, if any, affect the Veteran's right knee disability has on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's right knee disability precludes substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of his right ankle disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis of the ankle or subastragalar or tarsal joints, and any other symptomatology associated with the Veteran's right ankle disability.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  

Additionally, the examiner should comment on whether there is malunion of his os calcis or astragalus or whether he has had an astragalectomy of the right ankle.  

The examiner should finally comment on whether the symptomatology associated with his right ankle disability is marked or moderate in nature.

The examiner should finally address what, if any, affect the Veteran's right ankle disability has on his employment.  If the Veteran is unemployed, the examiner should state whether the Veteran's right ankle disability precludes substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right knee and ankle disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



